Citation Nr: 1738682	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  16-20 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for bilateral pes planus.

2.  Entitlement to service connection, to include on a secondary basis, for bilateral foot disability, to include pes planus. 


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from November 1952 to November 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral foot disability, to include pes planus, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A June 2004 rating decision denied, in pertinent part, the claim of service connection for bilateral pes planus; the Veteran did not perfect an appeal with respect to this issue.

2. The evidence received since the June 2004 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim of entitlement to service connection for bilateral foot disability, to include pes planus.


CONCLUSIONS OF LAW

1. The June 2004 rating decision denying, in pertinent part, service connection for bilateral pes planus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2. New and material evidence sufficient to reopen the claim of service connection for bilateral foot disability, to include pes planus has been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that in June 2004, the RO issued a rating decision denying, in pertinent part, entitlement to service connection for bilateral pes planus, to which the Veteran filed a notice of disagreement in September 2004.  In February 2005, the RO issued a statement of the case (SOC); however, the Veteran did not take the necessary steps to perfect his appeal, i.e., submit a timely VA Form 9.  As such, the June 2004 decision became final. 

VA must reopen a previously and finally disallowed claim when "new and material evidence" is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a).  In order to satisfy these requirements, the evidence "must be both new and material."  Smith v. West, 12 Vet. App. 312, 314 (1999).  "New and material evidence" is defined as follows:

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.

Here, the relevant evidence at the time of the prior June 2004 denial consisted of the Veteran's service treatment records (STRs), VA and private treatment records, including VA examinations conducted in December 1956, November 2011 and June 2004, as well as lay statements from the Veteran and other sources.

The relevant evidence that has been added to the record since the June 2004 rating decision consists of a private foot examination diagnosing bilateral pes planus, and a private physician's statement providing a positive secondary nexus opinion.  

The Board has considered whether this evidence constitutes new and material evidence sufficient to reopen the claim of service connection for bilateral pes planus, and finds that it does.  The new evidence was not of record at the time of the prior denial and relates to unestablished facts necessary to substantiate the claims, i.e., a nexus.  Moreover, the evidence, at the very least, triggers VA's duty to assist.  Accordingly, the Board finds that new and material evidence has been submitted and the petition to reopen the claim for service connection for bilateral pes planus must be granted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

ORDER

As new and material evidence has been received, the claim of entitlement to service connection for bilateral pes planus is reopened; to this extent only, the appeal is granted.



REMAND

Review of the record reveals that the claim must be remanded for additional development prior to appellate consideration.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

STRs are negative for any complaints of and/or treatment for pes planus.  However, the Board notes that the Veteran's October 1956 military separation examination reflects a diagnosis of bilateral pes planus.  Unfortunately, a military entrance examination is not available for review.  

Report of the December 1956 VA joints examination (pertaining to the Veteran's now service-connected residuals of right ankle fractures) reflects, in pertinent part, that an imaging study of the Veteran's foot was performed.  While the findings related primarily to the Veteran's right ankle, the examiner noted that "no other abnormality is seen."  No complaints of or diagnosis for pes planus was noted.  

VA medical treatment records spanning between December 2000 and March 2016 reflect a diagnosis of bilateral pes planus.  For instance, medical treatment records in November 2001 reflect that the Veteran's "feet were visually inspected for abnormalities" and found to have pes planus.  

Report of the November 2011 VA joints examination documents the Veteran's statements that "[o]n entering the service . . . he was examined [and] he had normal feet, but when he was examiner on leaving the service he was found to have flat feet."  Physical examination revealed pes planus of the left foot on weight-bearing.  The examiner diagnosed the Veteran with degenerative arthritis of the left knee, post-traumatic pes planus of the left foot. 

A physician's statement received in July 2013 reflects, in pertinent part, the Veteran has been receiving ongoing treatment for "pain in his feet and ankles" that he has experienced after multiple episodes "fracturing his right ankle in the 1950's when he was in the military."  The physician opined that "all of [the Veteran's] complaints are complicated by and induced by his original ankle injury [in service.]"  

VA medical treatment records dated in April 2015 document the Veteran's complaints of ongoing aching and pain in his feet, left greater than right, and his statement that "he must have hurt his left foot also in one of his many falls [due to his ankle] when he was in [] service."  

Lastly, in June 2016 the Veteran submitted a private disability benefits questionnaire (DBQ) which reflects, in pertinent part, a current diagnosis of bilateral pes planus and metatarsalgia.  It further reflects that the Veteran's right ankle disability, in addition to his pes planus, causes alteration of the weight-bearing line. 

In light of the foregoing, the Board finds that an additional medical examination is necessary to make a decision on the claim.  See McLendon, supra. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Make an additional effort to obtain the Veteran's STRs from the appropriate source(s).  In particular, an effort to obtain/locate the Veteran's military entrance examination should be undertaken.  If STRs are unavailable (in whole or in part), issue a formal finding of unavailability and notify the Veteran and his representative.

Efforts to obtain these records and/or responses from each contacted entity should be documented in the claims file.

2.  Obtain all outstanding treatment records from VA treatment facilities.  

3.  Contact the Veteran and request that he identify any private treatment that he may have received for foot disabilities.  For instance, VA medical treatment records reflect the Veteran receives ongoing treatment from a podiatrist (Dr. R.L) in Howell, New Jersey.  

4.  Thereafter, schedule the Veteran for VA foot examination by an appropriate medical professional to prepare an opinion with respect to the nature and etiology of any claimed foot disability.

The electronic claims file must be made accessible to the examiner for review, and such review should be noted in the examination report. 

Following a review of the claims file and medical history, the VA examiner must offer an opinion as to the following:

a. Does the Veteran have a foot disability, to include pes planus?  If so, the examiner should identify the specific disorder and whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability is etiologically related to military service.

b. Whether it is at least as likely as not (i.e., a 50 percent or better probability) that any identified foot disability was aggravated (worsened beyond natural progression) by the Veteran's service-connected residuals of right ankle fractures.  (Aggravation is defined as a worsening of the underlying condition as compared to an increase in symptoms.)

Any opinion should reflect consideration of the Veteran's lay statements regarding ongoing symptomatology, and discuss the significance, if any, of the Veteran's repeated ankle fractures/trauma in service.  

c. If a foot disability is found to have preexisted service, address whether such disorder was aggravated (worsened beyond natural progression) by the Veteran's military service.  (Aggravation is defined as a worsening of the underlying condition as compared to an increase in symptoms.)

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Thereafter, readjudicate the issue remaining on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


